DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5 , 8, 10, 11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20190050153, published Feb 2019) and in view of Ellis (US 9244519), and further in view of Wyatt (US 20070191993)


group or accessed individually, para 0029), comprising:
memory having a plurality of first and second cells, each of the second cells being configured to store more bits than each of the first cells (e.g., blocks of dies 104 of SSD 90 may be organized to store a single bit per cell (herein referred to as single-bit-per-cell or SBC) or to store multiple bits per cell (herein referred to as multiple-bits-per-cell or MBC), para 0032-0033 Fig. 2 and 3; including a plurality of MBC blocks and SBC blocks, 0035);  and

a controller configured to store data in the first cells in response to a write command from a host device (e.g., Controller 100 manages operations of SSD 90, such as writes to and reads from NVM 102, 0025 Fig. 1),

the controller being further configured at a higher transfer rate when a temperature of the second cells is above a temperature threshold than when below the temperature threshold (e.g., temperature sensor is above a start throttling threshold.  During thermal throttling, if SBC blocks are not available, then sub-system 510 selects MBC blocks and conducts writes to these MBC blocks in a SBC mode. 0036; writing to blocks in a SBC mode is faster in comparison to writing in a MBC mode.  For example, writing a page of block in a SLC mode is faster in comparison to writing a page of a block in a TLC mode, 0037; faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling, 0037; block assignment table may be incorporated into a garbage collection module to fold blocks during garbage collection, 0054).

	a sensor configured to measure a temperature (e.g., temperature sensor 106 for measuring the operating temperature of an individual die 104, 0024 Fig. 1).

Yang does not disclose, but Ellis discloses 	
to transfer the data from the first cells to the second cells (e.g., a data rate on a data bus during a data transfer phase of operation, col 3:55-60; main memory controller 104 increases or decreases the bus speeds 802 when the current value of the electrical power 310 is below or 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with Ellis, providing the benefit of taking into account differences in powers consumed between different drives and amount of time a flash takes to execute operations and taking into account the effects of temperature when running background housekeeping operations (Ellis, col 3:60 – 4:11), With this implementation, the firmware 110 can elect to have different channels or any number of the channels 114 running at different speeds or the bus speeds 802 to balance the load.   This control structure can also allow the bus speeds 802 to be changed during active transfers or at the beginning of transfer (col 14:23-32). Ellis is to be viewed in combination with Yang where Ellis disclosed altering transferring speed among memory devices based on electrical power, and in combination, Yang discloses configuring storage cells for faster transfer during thermal throttling when a temperature is above a throttling threshold.

Yang in view of Ellis does not disclose, but Wyatt discloses 	
	the first cells or the second cells (e.g., memory devices 222-228, 0028 Fig. 2 Fig. 4);

	measured (e.g., Temperature collection logic 214 receives, stores, and processes temperature data from memory devices 222-228, 0029).
 
	wherein the data transfer continues until a maximum write temperature threshold for the second cells, is higher than the temperature threshold, is reached (e.g., initiate a thermal control mechanism, if the temperature data (or processed temperature data) exceeds the threshold 


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with Ellis, with Wyatt providing the benefit of for thermal management using an on-die thermal sensor .. based on temperature data(0015) where temperature of every memory device is individually detected (0019).


Claim 2.    Yang does not disclose, but Ellis discloses 	
	wherein the controller is configured to disable transferring the data from the first cells to the second cells when the temperature reaches a maximum write temperature threshold for the second cells (e.g., When the average current 502 and the peak current 504 exceed the configurable thresholds, a clipping event occurs.  by which parallel I/O operations are reduced or limited, col 9:13-19; The electrical power 310 is adjusted by slowing or even pausing the data transfers in the channels 114 until the electrical power 310 drops or decreases to a predetermined acceptable level, col 12:11-27).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with Ellis, providing the benefit of taking into account differences in powers consumed between different drives and amount of time a flash takes to execute operations and taking into account the effects of temperature when running background housekeeping operations (Ellis, col 3:60 – 4:11), With this implementation, the firmware 110 in combination with Yang where Ellis disclosed altering transferring speed among memory devices based on electrical power, and in combination, Yang discloses configuring storage cells for faster transfer during thermal throttling when a temperature is above a throttling threshold.

Claim 3.    Yang discloses wherein the controller is further configured to disable storing the data in the first cells when a temperature of the first cells reaches a maximum temperature threshold for the first cells or when an amount of free space in the first cells reduces below a free space threshold (e.g., limits operations to the one or more flash dies when the temperature reading is above a start throttling threshold, 0004; If sub-system 510 detects that a temperature reading of the temperature sensor is above a start throttling threshold, sub-system 510 implements a thermal throttling operation by limiting operations to the flash dies, 0036; re limitation related to free space - At process 630, the controller scans a SLC block free pool, such as a free block list 148 of FIG. 1, 0045).

Claim 4.    Yang discloses wherein the first cells comprise single level cells (SLCs), and wherein the second cells comprise one of multiple level cells (MLCs), triple level cells (TLCs), quad level cells (QLCs), or penta level cells (PLCs) (e.g., to TLC block(s) to available spare SLC block(s), 0047, 0058).

Claim 5.    Yang discloses wherein the first cells comprise multiple level cells (MLCs), and the controller is configured to store one bit in each of the MLCs (e.g., controller may select a TLC block and program the selected TLC block in a SLC mode, 0036).

Claim 8.    Yang discloses A storage device (e.g., NVM 102 may include multiple memory cells configured to be accessed as a 
group or accessed individually, para 0029), comprising:


a controller configured to store data in the first cells in response to a write command from a host device (e.g., Controller 100 manages operations of SSD 90, such as writes to and reads from NVM 102, 0025 Fig. 1),

the controller being further configured to at a first transfer rate when a temperature of the second cells is below a temperature threshold and at a second transfer rate higher than the first transfer rate when the temperature is above the temperature threshold (e.g., temperature sensor is above a start throttling threshold.  During thermal throttling, if SBC blocks are not available, then sub-system 510 selects MBC blocks and conducts writes to these MBC blocks in a SBC mode. 0036; writing to blocks in a SBC mode is faster in comparison to writing in a MBC mode.  For example, writing a page of block in a SLC mode is faster in comparison to writing a page of a block in a TLC mode, 0037; faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling, 0037; block assignment table may be incorporated into a garbage collection module to fold blocks during garbage collection, 0054).

	a sensor configured to measure a temperature (e.g., temperature sensor 106 for measuring the operating temperature of an individual die 104, 0024 Fig. 1).

Yang does not disclose, but Ellis discloses 	
to transfer the data from the first cells to the second cells (e.g., a data rate on a data bus during a data transfer phase of operation, col 3:55-60; main memory controller 104 increases or decreases the bus speeds 802 when the current value of the electrical power 310 is below or above, respectively, values in the power limit registers 804, col 12:35-46; power monitor controller 808 adjusts the bus speeds 802 by determining a speed control value 810, which is a 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with Ellis, providing the benefit of taking into account differences in powers consumed between different drives and amount of time a flash takes to execute operations and taking into account the effects of temperature when running background housekeeping operations (Ellis, col 3:60 – 4:11), With this implementation, the firmware 110 can elect to have different channels or any number of the channels 114 running at different speeds or the bus speeds 802 to balance the load.   This control structure can also allow the bus speeds 802 to be changed during active transfers or at the beginning of transfer (col 14:23-32). Ellis is to be viewed in combination with Yang where Ellis disclosed altering transferring speed among memory devices based on electrical power, and in combination, Yang discloses configuring storage cells for faster transfer during thermal throttling when a temperature is above a throttling threshold.

Yang in view of Ellis does not disclose, but Wyatt discloses 	
	the first cells or the second cells (e.g., memory devices 222-228, 0028 Fig. 2 Fig. 4);

	measured (e.g., Temperature collection logic 214 receives, stores, and processes temperature data from memory devices 222-228, 0029).
 
	wherein the data transfer continues until a maximum write temperature threshold for the second cells, is higher than the temperature threshold, is reached (e.g., initiate a thermal control mechanism, if the temperature data (or processed temperature data) exceeds the threshold 
value, 0029;  Max temp register(s) 322 store one or more computed maximum temperatures, 0037; Ave temp register 324, 0038; A hot trip point refers to a threshold which, when crossed, causes the application of an 


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with Ellis, with Wyatt providing the benefit of for thermal management using an on-die thermal sensor .. based on temperature data(0015) where temperature of every memory device is individually detected (0019).

Claim 10 is rejected for reasons similar to claim 2 (see above).
Claim 11 is rejected for reasons similar to claim 3 (see above).

Claim 14.    Yang discloses A storage device (e.g., NVM 102 may include multiple memory cells configured to be accessed as a 
group or accessed individually, para 0029), comprising:
memory having a plurality of first and second cells, each of the second cells being configured to store more bits than each of the first cells (e.g., blocks of dies 104 of SSD 90 may be organized to store a single bit per cell (herein referred to as single-bit-per-cell or SBC) or to store multiple bits per cell (herein referred to as multiple-bits-per-cell or MBC), para 0032-0033 Fig. 2 and 3; including a plurality of MBC blocks and SBC blocks, 0035);  and

a controller configured to store data in the first cells in response to a write command from a host device (e.g., Controller 100 manages operations of SSD 90, such as writes to and reads from NVM 102, 0025 Fig. 1),

the controller being further configured at a transfer rate wherein the transfer rate is a function of a temperature of the second cells (e.g., temperature sensor is above a start throttling threshold.  During thermal throttling, if SBC blocks are not available, then sub-system 510 selects MBC blocks and conducts writes to these MBC blocks in a SBC mode. 0036; writing to blocks in a 

	Such that the transfer rate is higher when the temperature is above a threshold and lower when the temperature is below the threshold (e.g., temperature sensor is above a start throttling threshold.  During thermal throttling, if SBC blocks are not available, then sub-system 510 selects MBC blocks and conducts writes to these MBC blocks in a SBC mode. 0036; writing to blocks in a SBC mode is faster in comparison to writing in a MBC mode.  For example, writing a page of block in a SLC mode is faster in comparison to writing a page of a block in a TLC mode, 0037; faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling, 0037; block assignment table may be incorporated into a garbage collection module to fold blocks during garbage collection, 0054).

	a sensor configured to measure a temperature (e.g., temperature sensor 106 for measuring the operating temperature of an individual die 104, 0024 Fig. 1).

Yang does not disclose, but Ellis discloses 	
to transfer the data from the first cells to the second cells at a transfer rate wherein the transfer rate is (e.g., a data rate on a data bus during a data transfer phase of operation, col 3:55-60; main memory controller 104 increases or decreases the bus speeds 802 when the current value of the electrical power 310 is below or above, respectively, values in the power limit registers 804, col 12:35-46; power monitor controller 808 adjusts the bus speeds 802 by determining a speed control value 810, which is a numerical value of data transfer rates.  The power monitor controller 808 is used for bus speed throttling, col 13:1-3, 10-15; for adjusting a bus speed for controlling data transfer through a channel shared by a number of non-volatile memory devices, col 2:10-15).

in combination with Yang where Ellis disclosed altering transferring speed among memory devices based on electrical power, and in combination, Yang discloses configuring storage cells for faster transfer during thermal throttling when a temperature is above a throttling threshold.

Yang in view of Ellis does not disclose, but Wyatt discloses 	
	the first cells or the second cells (e.g., memory devices 222-228, 0028 Fig. 2 Fig. 4);

	a function of a measured temperature of the second cells (e.g., Temperature collection logic 214 receives, stores, and processes temperature data from memory devices 222-228, 0029).
 
	wherein the data transfer continues until a maximum write temperature threshold for the second cells, is higher than the temperature threshold, is reached (e.g., initiate a thermal control mechanism, if the temperature data (or processed temperature data) exceeds the threshold 
value, 0029;  Max temp register(s) 322 store one or more computed maximum temperatures, 0037; Ave temp register 324, 0038; A hot trip point refers to a threshold which, when crossed, causes the application of an 
automatic hardware throttle.  Critical trip register 332 stores a value indicating a critical trip point.  A critical trip point refers to a threshold which, when crossed, causes a shutdown of the computing system, 0039;  automatic throttle response and/or a software event, 0055 ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with Ellis, with Wyatt providing the benefit of for thermal management using an on-die thermal sensor .. based on temperature data(0015) where temperature of every memory device is individually detected (0019).


Claim 15.    Yang does not disclose, but Ellis discloses 	
	wherein the controller is configured to disable transferring the data from the first cells to the second cells when the temperature reaches a maximum write temperature threshold for the second cells (e.g., When the average current 502 and the peak current 504 exceed the configurable thresholds, a clipping event occurs.  by which parallel I/O operations are reduced or limited, col 9:13-19; The electrical power 310 is adjusted by slowing or even pausing the data transfers in the channels 114 until the electrical power 310 drops or decreases to a predetermined acceptable level, col 12:11-27).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with Ellis, providing the benefit of taking into account differences in powers consumed between different drives and amount of time a flash takes to execute operations and taking into account the effects of temperature when running background housekeeping operations (Ellis, col 3:60 – 4:11), With this implementation, the firmware 110 can elect to have different channels or any number of the channels 114 running at different speeds or the bus speeds 802 to balance the load.   This control structure can also allow the bus speeds 802 to be changed during active transfers or at the beginning of transfer (col 14:23-32). Ellis is to be viewed in combination with Yang where Ellis disclosed altering transferring speed among memory devices based on electrical power, and in combination, Yang discloses 


Claim 16.    Yang discloses wherein the controller is further configured to disable storing the data in the first cells when a temperature of the first cells reaches a maximum temperature threshold for the first cells or when an amount of free space in the first cells reduces below a free space threshold (e.g., limits operations to the one or more flash dies when the temperature reading is above a start throttling threshold, 0004; If sub-system 510 detects that a temperature reading of the temperature sensor is above a start throttling threshold, sub-system 510 implements a thermal throttling operation by limiting operations to the flash dies, 0036; re limitation related to free space - At process 630, the controller scans a SLC block free pool, such as a free block list 148 of FIG. 1, 0045).

Claim 17.    Yang discloses wherein the first cells comprise single level cells (SLCs), and wherein the second cells comprise one of multiple level cells (MLCs), triple level cells (TLCs), quad level cells (QLCs), or penta level cells (PLCs) (e.g., to TLC block(s) to available spare SLC block(s), 0047, 0058)..

Claim 18.    Yang discloses wherein the first cells comprise multiple level cells (MLCs), and the controller is configured to store one bit in each of the MLCs (e.g., controller may select a TLC block and program the selected TLC block in a SLC mode, 0036).


5.	Claims 6, 7, 12, 13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20190050153, published Feb 2019) and in view of Ellis (US 9244519), and Wyatt (cited above), and further in view of Kuusilinna (US 20100231286)

Claim 6.    Yang discloses wherein the controller is configured to store data in the memory on different dies, and the controller is further configured identify the temperature of the second 

Yang in view of Ellis and Wyatt does not disclose, but Kuusilianna discloses 	 
having a highest temperature of the different dies (e.g., resource determined to have the highest temperature value in step 112, para 0056 Fig. 6).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with altering transferring speed among memory devices based on electrical power  by Ellis, and Nguyen with Kuusilianna, providing the benefit of thermal control in die structures (see Kuusilianna, 0001) by comparing temperature values of at least two thermal sensor and control activity of said dies (0007).

Claim 7.    Yang in view of Ellis does not disclose, but Wyatt discloses 	 
wherein the controller is further configured to throttle parallel access to the different dies when the temperature of the second cells is above the temperature threshold (e.g., the sensed operational characteristic also satisfies a high threshold (e.g., temperature information may be stored to determine whether performance throttling should be implemented to achieve data retention targets, 0032; If a maximum operating temperature (T.sub.max) is determined, the maximum number of NVM dies that may be run in parallel, 0052).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with altering transferring speed among memory devices based on electrical power by Ellis, with Wyatt, providing the benefit of performance throttling an NVM system incorporating temperature and usage data, … at a given temperature for desired data retention (see Nguyen, 0003).



Claim 13 is rejected for reasons similar to claim 7 (see above).

Claim 19.    Yang discloses wherein the controller is configured to store data in the memory on different dies, and the controller is further configured identify the temperature of the second cells from a die having a highest temperature of the different dies (e.g., controller coupled to one or more flash dies, one or more temperature sensors proximate to the one or more flash dies, controller to periodically fetch a temperature reading from the one or more temperature sensors, 0004)..

Yang in view of Ellis and Wyatt does not disclose, but Kuusilianna discloses 	 
having a highest temperature of the different dies (e.g., resource determined to have the highest temperature value in step 112, para 0056 Fig. 6).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with altering transferring speed among memory devices based on electrical power  by Ellis, and Nguyen with Kuusilianna, providing the benefit of thermal control in die structures (see Kuusilianna, 0001) by comparing temperature values of at least two thermal sensor and control activity of said dies (0007).

Claim 20. Yang in view of Ellis does not disclose, but Wyatt discloses 	 
wherein the controller is further configured to throttle parallel access to the different dies when the temperature of the second cells is above a temperature threshold (e.g., the sensed operational characteristic also satisfies a high threshold (e.g., temperature information may be stored to determine whether performance throttling should be implemented to achieve data retention targets, 0032; If a maximum operating temperature (T.sub.max) is determined, the maximum number of NVM dies that may be run in parallel, 0052).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode .


6.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20190050153, published Feb 2019) and in view of Ellis (US 9244519), and Wyatt (cited above), and further in view of Sharma (US 20170177262)

Claim 9.    Yang in view of Ellis and Wyatt does not disclose, but Sharma discloses

wherein the temperature threshold comprises a first temperature threshold, and wherein the controller is configured to transfer the data from the first cells to the second cells at a third transfer rate higher than the second transfer rate when the temperature is above a second temperature threshold higher than the first temperature threshold (e.g., operation monitor module 204 is configured to compare the monitored operational characteristic to one or more thresholds.  the operation monitor module 204 is configured to determine whether the monitored operational characteristic (e.g., temperature) satisfies a low threshold (e.g., a low temperature threshold) and a high threshold (e.g., a high temperature threshold), para 0027 Fig. 2; in combination with Ellis’ disclosure of configurable thresholds, col 9:5-12).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with altering transferring speed among memory devices based on electrical power  by Ellis, and Wyatt, with Sharma, providing the benefit of independently throttling performances of read and write requests (see Sharma, 0026) and monitor one or more .
 

Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive. 
For claims 1, 8 and 14, Applicant argues that the cited references do not disclose the amended limitaitons related a maximum write temperature threshold, higher than the temperature threshold.  

Yang in view of Ellis does not disclose, but Wyatt discloses 	
	the first cells or the second cells (e.g., memory devices 222-228, 0028 Fig. 2 Fig. 4);

	measured (e.g., Temperature collection logic 214 receives, stores, and processes temperature data from memory devices 222-228, 0029).
 
	wherein the data transfer continues until a maximum write temperature threshold for the second cells, is higher than the temperature threshold, is reached (e.g., initiate a thermal control mechanism, if the temperature data (or processed temperature data) exceeds the threshold 
value, 0029;  Max temp register(s) 322 store one or more computed maximum temperatures, 0037; Ave temp register 324, 0038; A hot trip point refers to a threshold which, when crossed, causes the application of an automatic hardware throttle.  Critical trip register 332 stores a value indicating a critical trip point.  A critical trip point refers to a threshold which, when crossed, causes a shutdown of the computing system, 0039;  automatic throttle response and/or a software event, 0055 ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode 

	Yang discloses a sensor configured to measure a temperature (e.g., temperature sensor 106 for measuring the operating temperature of an individual die 104, 0024 Fig. 1).

	Claims 8 and 14 are argues for reasons similar to claim 1, addressed above.
	Applicant’s arguments for claims 2-7, 9-13 and 15-20 are based on dependency from claims 1, 8 and 14, addressed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/GAUTAM SAIN/Primary Examiner, Art Unit 2135